Citation Nr: 0210622	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
neuropathy, left (minor) brachial nerves.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that denied an evaluation in excess of 30 percent for 
neuropathy, left dorsal antebrachial cutaneous nerve.  This 
case was remanded to the RO for further development in 
January 1999.  The requested development has been completed 
and the case is before the Board for further appellate 
consideration at this time.  


FINDING OF FACT

The veteran's neuropathy, left (minor) brachial nerves is 
manifested by slight impairment of motor strength in the left 
thumb, episodes of aching pain in the left arm and hand after 
prolonged use, and diffuse impairment of sensation in the 
left hand, forearm, and upper arm resulting from mild 
incomplete paralysis of the radial, median, ulnar, and 
musculocutaneous nerves.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for neuropathy, left 
(minor) brachial nerves have been met.  38 U.S.C.A. § 1155 
(West 1991): 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8514, 
8515, 8516, 8517 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO was cognizant of the VCAA when it last adjudicated the 
veteran's current claim.  In a May 2002 supplemental 
statement of the case, the RO informed the veteran of the 
evidence needed to substantiate his claims, and informed him 
of what evidence he was responsible for obtaining and what 
evidentiary development could be undertaken by the VA.  
Moreover, the appellant had been informed of the pertinent 
law and regulations governing the current claim in a 
statement of the case dated in May 1996 and in a prior 
supplemental statement of the case dated in August 1997.  
These documents also served to inform the claimant of the 
evidence needed to substantiate his claim for an evaluation 
in excess of 30 percent for neuropathy, left dorsal 
antebrachial cutaneous nerve.

Pursuant to the Board's remand of January 1999, the claimant 
was afforded a VA examination May 1999 to determine the 
current severity of his neuropathy, left dorsal antebrachial 
cutaneous nerve.  It is also noted that clinical records of 
recent treatment for his neurological disability in the left 
arm have been obtained.

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding evidence, there is no reasonable 
possibility that further efforts could aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's claim for entitlement 
to an increased rating for neuropathy, left dorsal 
antebrachial cutaneous nerve.  In view of the above, the 
Board concludes that no further action is necessary to assist 
the appellant in substantiating this claim.  The Board will 
therefore proceed to consider the merit of his current claim 
on the basis of the evidence currently of record.  

                                                    I.  
Factual Basis 

Review of the record indicates that the veteran is right 
handed.  

Service medical records indicate that the veteran sustained 
multiple shell fragment wounds of the left arm during combat 
in Vietnam in June 1968.  Consequent to this injury the 
veteran developed neuropathy of the left dorsal antebrachial 
cutaneous nerve resulting in hypalgesia and some paresthesia 
of the effected area of the left upper extremity.  

In a rating decision in September 1969 the RO in 
Indianapolis, Indiana, granted service connection for 
neuropathy of the left dorsal antebrachial cutaneous nerve 
and assigned a 30 percent rating for this disability under 
Diagnostic Code 8510, effective June 11, 1969.  This 
evaluation has been confirmed and continued in subsequent 
rating actions.  

On VA medical examination in July 1995 the veteran said that 
his discomfort in the left arm had become progressively worse 
during the previous 10 years, with increasing weakness and 
some paresthesia associated with some occasional pain in the 
involved muscle groups while driving.  He said that driving 
for long periods or performing activities above shoulder 
level made the pain and weakness worse.  The veteran further 
said that the pain and discomfort tended to go away when he 
rested the muscles and rubbing the muscles also eased the 
pain.  It was reported that he had numbness and paresthesia 
to the lateral aspect of the left arm, which was currently 
ascending to the deltoid muscle as well.  He said that he had 
sustained burns to the area without feeling anything and he 
further complained of decreasing muscle strength when lifting 
his left arm and using it over his head.  Putting his shoes 
on was also noted to be difficult.  Swelling, erythema or 
edema of any of the left arm joints was denied.  

On physical examination there was a significant decrease in 
the left biceps which was 4/5.  Abduction and adduction of 
the left thumb were both 4/5, with minimal or no atrophy in 
the thenar eminence.  Strength for left wrist flexion and 
extension was 4/5 each.  Deep tendon reflexes were 2/4 in the 
biceps, triceps, and brachial radialis.  Left shoulder 
flexion was 180 degrees and internal and external rotation 
was 90 degrees, each.  Shoulder abduction was 180 degrees.  
Flexion of the elbow was 145 degrees.  Pronation was to 80 
degrees and supination was 65 degrees.  Flexion of the wrist 
was 80 degrees and extension was 70 degrees.  Ulnar deviation 
was 45 degrees and radial deviation was 20 degrees.  

There was pain to palpation in the area just posterior to the 
elbow in the brachial radialis distribution.  There was 
considerable numbness to pinprick and light touch in the 
brachial radialis area in the left lateral aspect of the left 
forearm, both one third anteriorly and posteriorly.  This 
ascended into the lateral aspect of the left arm just 
inferior to the left medial deltoid.  Remaining inspection 
revealed no gross deformity, no joint swelling, edema, or 
erythema.  

On VA examination in July 1997 the veteran complained of 
numbness throughout the majority of the dorsal surface of the 
area, which included the dorsum of the left hand and curled 
into the fingers of the left hand.  It was said that he 
occasionally injured himself in this area without being aware 
of this.  His most significant problem was a throbbing pain, 
which developed in the arm upon use, especially with gross 
motor movement.  The common precipitant was driving, when he 
held the arc of the steering wheel for several hours.  It was 
said that he could tolerate driving for less than two hours, 
but would then gradually develop a severe throbbing pain in 
the area.  It would then get worse for about 24 hours and 
then gradually resolve.  While the pain lasted the arm could 
not be used.  Other activities that precipitated this pain 
were sports activities or such labor as painting his house.  
If the pain was severe enough, it would occasionally radiate 
up to his neck.  

Motor evaluation revealed that the veteran's muscle tone was 
normal and there was no detectable atrophy in the left upper 
extremity.  Strength was good in the left upper extremity and 
was, in fact, at baseline.  He was described as a very strong 
individual.  The only area of weakness reported was in thumb 
and little finger, which could be graded at -5/5.  He was 
otherwise able to flex and extend the fingers in all muscle 
groups tested.  Abduction and adduction of the fingers was 
normal, as were the biceps, triceps and deltoid.  

The veteran had decreased sensation in the in the left hand 
extending to the tips of the fingers and over the dorsum of 
the hand.  On touching this area he had some radiating 
sensation into the anterior surface of the very tips of the 
fingers, but otherwise the sensation was normal on pinprick 
and light touching.  On the ventral surface of the left hand 
sensation was normal and included all four fingers and thumb, 
with the pad of the thumb being a little more affected.  
There was numbness that extended over the dorsal surface of 
the left arm and forearm up to the region of the acromion 
join.  The ventral surface of the left arm was spared in a 
band approximately 4 centimeters wide over the entire surface 
of the area.  The diagnosis was brachioplaxopathy.  

It was found that the veteran primarily had numbness with 
minimal motor findings, but with the numbness fairly diffuse.  
It was therefore concluded that the numbness was indicative 
of a brachioplexus injury.  It was stressed that strenuous 
activity with the left arm resulted in severe pain that 
caused the veteran not to use the arm and hand at all.  

During private treatment in 1999 the veteran was occasionally 
noted to complain of pain and stiffness in the left arm. In 
February 1999 it was reported that examination revealed the 
left elbow and upper arm to be equal and symmetrical with the 
right with full range of motion.  Strength was said to be 
"OK" and grip was good.  The examination was said to be 
normal.  

On VA medical examination in May 1999 the veteran said that 
his left arm always feels numb and asleep with an occasional 
tingling sensation.  The most significant problem is episodic 
aching in the arm that could last for several days.  Such 
episodes were said to occur once or twice a month.  Such 
activity as driving, painting, and mowing aggravated the 
problem tended to aggravate the problem and the veteran 
therefore tended to avoid using his left arm.  Such 
activities as repeatedly lifting a gallon jug could bring on 
symptoms.  If the aching developed, the veteran would take up 
to four tablets of Advil, which generally provided moderate 
relief.  Sleep was not disturbed unless the veteran slept on 
the left arm and it tended not to be symptomatic at night.  
He can use his left arm for overhead activity unless it is 
for a prolonged time or involves a heavy object.  He also 
said that the left arm would become fatigued somewhat if he 
does so for a long period.  He again said that he had injured 
his left arm without feeling it.  

Physical examination revealed normal tone throughout on motor 
testing.  There was no atrophy in the left arm.  The only 
weakness on strength testing was in regard to the thumb and 
finger opposition, which was mildly weakened in the left hand 
at -5/5 compared to 5/5 on the right.  At baseline, the 
veteran appeared to be very muscular.  There was no drift of 
the outstretched arms.  

Decreased sensation to pinprick and light touch was reported 
on sensation testing which was fairly diffuse over the left 
hand.  There was some gradient wherein the left thumb and 
first finger were most affected and an area around the elbow 
on the lateral surface was the most densely numb.  However, 
the numbness extended up to the deltoid area and included the 
entire forearm and entire hand.  "Sparing" was reported in 
axillary area and extended somewhat downward into the 
forearm.  There was no particular dysthetic sensation on 
light touch or having a wheel driven over it, but the veteran 
did report numbness in this area.  

The pertinent diagnosis was brachial plexopathy.  The 
examiner noted that the veteran had sensory changes that were 
usually found in complete lesions of the brachial plexus.  He 
did, however have partial brachial plexopathy as the motor 
findings were limited to the thumb and finger opposition.  In 
other words, the veteran did not have diffuse motor weakness 
or atrophy.  The weakness in the hand was in the median nerve 
distribution and the numbness in the arm and hand included 
the distributions of the radial median, ulnar and 
musculocutaneous nerves altogether.  Only the sensory aspect 
was involved.  

The degree to which neuritis was involved in the affected 
distribution was described as mild in as much as neuralgia 
was present only with use in the area with the veteran saying 
that he developed some diffuse aching in the area that could 
last for several hours to a few days.  It was further noted 
that the brachial plexus involved the roots of C5 through T1.  

                                                     II.  
Legal Analysis 

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Sperate rating codes 
identify the various disabilities.  38 C.F.R. § Part4 (2002).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2, Francisco 
v. Brown, 7 Vet. App. 55 (1994).  An evaluation of the 
present level of disability also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effects 
of pain on the functioning abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).  

The veteran's service connected neurological disability in 
his left upper extremity and hand has been assigned a 30 
percent rating under Diagnostic Code 8510 for incomplete 
paralysis of the upper radicular group of peripheral nerves 
since service connection was granted for this disability in 
September 1969.  After a review of the record, however, the 
Board is of the opinion that current findings indicate that 
this disability affects the radial, median, ulnar, and 
musculocutaneous nerves of the veteran's left upper extremity 
under Diagnostic Codes 8514, 8515, 8516, and 8517.  

Peripheral nerve disorders under the Schedule are to be rated 
with consideration of the site and character of the injury 
and the relative impairment of the motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2002).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on a scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe incomplete paralysis.  If the injury is not 
characterized by organic changes, then the maximum rating 
would be moderate incomplete paralysis of the affected part.  
38 C.F.R. § 4.123 (2002).  

Peripheral neuralgia, characterized by dull and intermittent 
pain is to be rated, at most, as moderate incomplete 
paralysis of the affected nerve.  38 C.F.R. § 4.124(2002).  

The term "incomplete paralysis" indicates a degree of loss 
or impaired function substantially less than the type 
pictured for "complete paralysis" given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  If the involvement is purely sensory, the 
rating should be for mild or, at most, moderate incomplete 
paralysis.  38 C.F.R. § 4.124a (2002).  

The Board further notes that most of the diagnostic codes 
pertaining to peripheral neurological disorders discern 
between nerve disabilities that affect the dominant (major) 
hand and those affecting the nondominant (minor) hand.  In 
this case, the record indicates that the veteran's right hand 
is his dominant hand.  This is indicated by examination 
reports.  Thus, his service connected neurological disability 
affects his minor upper extremity.  

Incomplete paralysis of the radial nerve in the minor hand is 
evaluated as 20 percent disabling if mild or moderate.  
Incomplete paralysis of the radial nerve in the minor hand is 
evaluated as 40 percent disabling if severe.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2002).  

Incomplete paralysis of the median nerve in the minor hand is 
evaluated as 10 percent disabling if mild.  Incomplete 
paralysis of the radial nerve in the minor hand is evaluated 
as 20 percent disabling if moderate.  Incomplete paralysis of 
the median nerve in the minor hand is evaluated as 40 percent 
disabling if severe 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002).  

Incomplete paralysis of the ulnar nerve in the minor hand is 
evaluated as 10 percent disabling if mild.  Incomplete 
paralysis of the ulnar nerve in the minor hand is evaluated 
as 20 percent disabling if moderate.  Incomplete paralysis of 
the ulnar nerve in the minor hand is evaluated as 30 percent 
disabling if severe 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2002).  

Incomplete paralysis of the musculocutaneous nerve in the 
minor hand is evaluated as 0 percent disabling if mild.  
Incomplete paralysis of the musculocutaneous nerve in the 
minor hand is evaluated as 10 percent disabling if moderate.  
Incomplete paralysis of the musculocutaneous nerve in the 
minor hand is evaluated as 20 percent disabling if severe 
38 C.F.R. § 4.124a, Diagnostic Code 8517 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

On the veteran's most recent VA examination motor strength in 
his left upper extremity and hand was relatively unimpaired, 
being confined to minor diminished strength in thumb and 
finger opposition.  However, a degree of extensive sensory 
impairment was described that involved the distributions of 
the radial nerve, ulnar nerve, median nerve, and 
musculoskeletal nerve in his minor hand and arm.  On the most 
recent examination conducted in 1999 the degree of this 
impairment was found to be slight.  

Under Diagnostic Code 8514 slight impairment of the radial 
nerve in the minor arm and hand warrants a 20 percent 
evaluation; under Diagnostic Code 8515 slight impairment of 
the median nerve in the minor arm and hand warrants a 10 
percent evaluation; under Diagnostic Code 8516 slight 
impairment of the ulnar nerve in the minor arm and hand 
warrants a 10 percent evaluation, and slight impairment of 
the musculocutaneous nerve in the minor arm and hand is 
considered to be noncompensable (0 percent) under Diagnostic 
Code 8517.  Since that is the case, and combining (not 
adding) the evaluations for slight incomplete paralysis of 
the affected nerves, the veteran's neuropathy, left (minor) 
dorsal antebrachial cutaneous nerve is currently 40 percent 
disabling under the schedular criteria of Diagnostic Codes 
8514, 8515, 8516, and 8517.  

In order for an evaluation in excess of 40 percent to be 
warranted for the veteran's neuropathy, left (minor) dorsal 
antebrachial cutaneous nerve to be warranted the evidence 
would have to demonstrate at least severe incomplete 
paralysis of the left radial nerve or, at least moderate 
incomplete paralysis of the left median nerve or, at least 
moderate incomplete paralysis of the left ulnar nerve and/or 
at least moderate incomplete paralysis of the left 
musculocutaneous nerve.  Disability of this extent has not 
been clinically demonstrated.  

In evaluating the impairments as mild, the examiner took into 
account functional impairment.  Therefore, a higher 
evaluation cannot be granted on the basis of such impairment.  
38 C.F.R. §§ 4.40, 4.45.  In the absence of evidence of more 
than slight impairment of the affected nerves, an evaluation 
in excess of 40 percent for neuropathy, left (minor) brachial 
nerves is not warranted.  


ORDER

An evaluation of 40 percent for neuropathy, left (minor) 
brachial nerves is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

